DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 – 6, 8 and 12 – 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. PG Pub. # 2019/0353893 A1).
In Re claim 1, ‘893 teaches a scanner including at least: - a support (312 and 314) including at least one first movable part (312), an actuator (306 and 309) configured to move 

In Re claim 1, ‘893 alternatively, teaches a scanner including at least: a support including at least one first movable part (308), an actuator (306) configured to move said at least one first movable part of 5the support, and a phased optical grating (par. 0009, 0042) disposed on (located above 308) said at least one first movable part of the support and including at least one plurality of optical phase shifters (304) and an optical source (104) coupled to said at least one plurality of optical phase shifters which is able to emit an optical beam coming from the optical source (pars. 0057 – 0059).

In Re claim 9, ‘893 teaches wherein the actuator includes means for actuating at least one of the following types: electrostatic, magnetic, 30piezoelectric, thermal (par. 0048).

In Re claim 11, ‘893 teaches wherein said at least one plurality of optical phase shifters includes diffraction gratings (par. 0009, 0024) coupled to thermal or piezoelectric means (par. 0048) of phase shifting.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (U.S. PG Pub. # 2017/0299697 A1) in view of Pinter (U.S. PG Pub. # 2017/0101306 A1).
In Re claims 1 – 3, 7, 9, ‘697 teaches a scanner including at least: a support (annotated in fig below), and a phased optical grating (phase array, fig. 30c, par. 0188) and including at least one plurality of optical phase shifters (fig. 30c) and an optical source (source, abstract, par. 0188) coupled to said at least one plurality of optical phase shifters which is able to emit an optical beam (I/O light) coming from the optical source. Furthermore, ‘893 teaches that the phased 

[AltContent: arrow][AltContent: arrow]support


    PNG
    media_image1.png
    275
    477
    media_image1.png
    Greyscale


‘697 is silent to the support including at least one first movable part, an actuator configured to move said at least one first movable part of 5the support, the phased optical grating disposed on said at least one first movable part of the support;
the support includes a fixed part and a beam, the beam comprising a first portion and a second portion, the first portion of the beam being integral with the fixed part of the support and the second portion of the beam forms said at least one first movable part of the support, and 20- the actuator is configured to bend the second portion of the beam around said at least one first axis of rotation and/or to deform in twisting the second portion of the beam around said at least one first axis of rotation.


the support includes a fixed part (10) and a beam, the beam comprising a first portion (30) and a second portion (16 to the right of 30), the first portion of the beam being integral with the fixed part of the support and the second portion of the beam forms said at least one first movable part of the support (figs. 1a, 2a), and 20the actuator is configured to bend the second portion of the beam around said at least one first axis of rotation and/or to deform in twisting the second portion of the beam around said at least one first axis of rotation (par. 0044, 0052); wherein said at least one plurality of optical phase shifters is aligned in parallel or perpendicularly to said at least one first axis of rotation (figs. 1a, 2c); 
wherein the actuator includes means for actuating at least one of the following types: electrostatic, magnetic, 30piezoelectric, thermal (par. 0047, 0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scanner of ‘697 to use the actuators, base and movable suspension structure of ‘306 in the scanner of ‘697 to allow for the mechanical scanning described in ‘697 as the actuators of ‘306 allow for a compact, fast and controlled scanning of the scanner of ‘697. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (U.S. PG Pub. # 2017/0299697 A1) in view of Pinter (U.S. PG Pub. # 2017/0101306 A1) and further in view of Russel (U.S. Patent # 3,941,927). 

‘927 teaches using electrodes on either side of piezoelectric material (col. 6, lines 1 – 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrodes on either side of the piezoelectric material as taught by ‘927 so as to actuate the entirety of the piezoelectric material of the previous combination thus achieving optimum use of the piezoelectric material as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHAD H SMITH/            Primary Examiner, Art Unit 2874